Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Rosenthal on 26 May 2022.

The application has been amended as follows: 

Claim 1 is cancelled.

11. (Currently Amended) The method of Claim [[1]] 2, wherein operating the isolation enhancement system in the first operating mode further comprises: 
	splitting the upconverted transmit signal into a first transmit portion and a first cancellation portion; 
	at a first bandpass filter, filtering the first cancellation portion to remove power in Page 8 of 18Serial No.: 17/153,010 Attorney Docket No.: KUMU-P37-US3 the first frequency band; 
	after filtering the first cancellation portion, downconverting the first cancellation portion into a first downconverted transmit signal;
	at a transmit-noise canceller, transforming the first downconverted transmit signal into a first transmit-noise cancellation signal configured to remove second frequency band interference in the receive signal; and 
	combining the first transmit-noise cancellation signal with the receive signal, thereby reducing interference in the receive signal.

Allowable Subject Matter
Claims 2 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has invented an isolation enhancement system for a TDD communications system by utilizing signals from two different local oscillators to generate a blocker cancellation signal that was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art of record not specifically discussed in the office action is utilized to demonstrate the state of the art as of the ea.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463